Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/10/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.  

Response to Amendment
Amendment to claims of 06/07/2022 is acknowledged.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2016-0201493 (Davis) discloses a seal device (Figure 6-7) as claimed except for the partitioning member includes a base portion formed in a flat plate shape and projecting portions formed at both ends of the base portion in a transverse direction thereof and extending in a longitudinal direction of the partitioning member and having a greater thickness than that of the base portion, and wherein each of the first and second seal members is provided with a hollow in which the projecting portions are housed and an opening which is formed with a shorter dimension in a thickness direction than a dimension of each projecting portion in the thickness direction and into which the base portion is inserted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, 2014-0308113 (Westphal et al.) discloses first and second components (54, 54’), first and second seal members (56, 56’) provided with a hollow, a partitioning member 50 extending between first and second seal members (56, 56’), and the partitioning member 50 includes a base portion. Westphal is silent about the partitioning member includes projecting portions formed at both ends of the base portion in a transverse direction thereof and extending in a longitudinal direction of the partitioning member and having a greater thickness than that of the base portion, and the projecting portions are housed within the hollow of the first and second seal members and an opening which is formed with a shorter dimension in a thickness direction than a dimension of each projecting portion in the thickness direction and into which the base portion is inserted.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675